Citation Nr: 0426898	
Decision Date: 09/27/04    Archive Date: 10/06/04	

DOCKET NO.  02-09 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date prior to February 22, 
2001, for the grant of special monthly compensation based on 
loss of use of both lower extremities with additional 
disability independently ratable at 50 percent or more. 

2.  Entitlement to an effective date prior to May 10, 1994, 
for additional compensation based on a dependent parent.



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel





INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from August 2001 decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas, that denied the benefits 
sought on appeal.  The veteran, who had service in the Army 
National Guard of Arkansas from March 1991 to April 1994, 
with verified periods of active duty training from July 1991 
to November 1991 and in May 1993, appealed that decision to 
the BVA, and the case was forwarded to the Board for 
appellate review.  In September 2003, the Board returned the 
case to the RO for additional development, and the case was 
subsequently returned to the Board.  

The Board notes that in November 1997 several claims were 
remanded for additional development.  After RO action by way 
of an August 2001 rating decision the appellant submitted a 
statement dated in August 2001 in which she withdrew all 
issues previously on appeal.  As such, the issues before the 
Board in November 1997 are no longer before the Board.  

The issue of entitlement to an effective date prior to May 
10, 1994, for additional compensation based on a dependent 
parent will be addressed in the REMAND portion of the 
decision below.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  The veteran is not shown to have loss of use of both 
lower extremities prior to February 22, 2001.  



CONCLUSION OF LAW

The requirements for an effective date prior to February 22, 
2001, for special monthly compensation based on the loss of 
use of both lower extremities with additional disability 
independently ratable at 50 percent or more have not been 
met.  38 U.S.C.A. §§ 5103, 5105A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.400, 4.63 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

First, the VA has a duty under the VCAA to notify a claimant 
and a representative of the information and evidence needed 
to substantiate a claim.  In this regard, the Board notes 
that the veteran was not provided notice of the VCAA as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
until well after the RO's August 2001 decision in this case.  
However, in a similar case regarding the timing of the VCAA 
notice, the United States Court of Appeals for Veterans 
Claims held that in such situations the veteran has a right 
to VCAA content-complying notice and proper subsequent 
process.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the VCAA notice was provided to the 
veteran pursuant to the Board's request in the September 2003 
remand by way of a letter to the veteran dated in February 
2004.  The RO subsequently reviewed the veteran's claim, 
continued the denial of the benefit sought on appeal and 
issued a Supplemental Statement of the Case in May 2004.  
This would appear to satisfy the notification requirements of 
the VCAA.  

Second, the VA has the duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file as are private and VA medical records.  In 
addition, the veteran has been afforded VA examinations in 
order to assess the severity of her disability.  The veteran 
has not made the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide her claim, and 
the Board observes that in a statement from the veteran dated 
in June 2004 she specifically indicated that she had no other 
evidence that she wished to submit in support of her appeal.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  Accordingly, the case is ready for 
appellate review.

The veteran essentially contends that the grant of special 
monthly compensation for loss of use of both lower 
extremities with additional disability independently ratable 
at 50 percent or more should be effective prior to February 
22, 2001.  She maintains that she has continuously pursued 
her original claim filed in May 1994 and thus her special 
monthly compensation should be effective as of the date of 
that claim.

At the outset, the Board would observe that at the time of 
the August 2001 rating decision which granted special monthly 
compensation (SMC) effective February 22, 2001, the veteran 
was in receipt of a 60 percent evaluation for her back 
disability from May 10, 1994.  As such, it was the addition 
of the disability described as loss of use of both lower 
extremities evaluated as 100 percent disabling effective 
February 22, 2001, that provided the basis for the special 
monthly compensation assigned by that rating decision.  
Therefore, the question is essentially whether the veteran 
demonstrated a loss of use of both lower extremities prior to 
February 22, 2001.  

Under VA laws and regulations the effective date of an award 
of increased compensation shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if an application is pursued within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  

For VA purposes, loss of use of a foot for purposes of 
special monthly compensation will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the knee with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function of the foot, whether the acts 
of balance and propulsion, etc., could be accomplished 
equally well by an amputation stump with prosthesis.  
38 C.F.R. § 4.63.

Turning to the evidence of record, the Board initially 
observes that the August 2001 rating decision determined that 
it was objectively demonstrated that the veteran had loss of 
use of both lower extremities based on the VA examination 
performed in February 2001 and the April 2001 report from 
Nicholas Cappello, M.D.  Therefore, there must be objective 
evidence that the veteran had loss of use of both lower 
extremities prior to the date of the February 2001 VA 
examination in order to warrant an effective date for SMC 
prior to the date of that examination.  After review of the 
medical evidence, the Board concludes that such loss of use 
is not demonstrated prior to that date.  

In this regard, at the time of the June 1994 VA examination, 
the first examination performed following the veteran's May 
1994 claim, the veteran's gait was noted to be normal.  
Musculoskeletal examination disclosed she was able to walk on 
toes and heels well, and there were no limitation of motion 
of the feet.  A private medical record dated in January 1998 
when the veteran was seen for complaints of low back pain 
indicates that the veteran arrived at the hospital in a 
privately owned vehicle and reported that her complaints of 
back pain began after vacuuming earlier that day.  Physical 
examination was confined to the back.  

At the time of a VA examination performed in January 1998 the 
veteran related that her complaints of back pain were 
precipitated by mopping the floor or vacuuming and that 
approximately every two months she experienced severe back 
pain which rendered her unable to walk, forcing her to crawl 
to the bathroom.  On physical examination the veteran 
complained of distress moving into an erect position and had 
a great deal of fluttering with her hands as she attempted to 
maintain her balance or use the examining table for 
assistance.  In the standing position, heel and toe walking 
caused her to totter and waver because of her knee and her 
feet.  A private medical record dated in March 1998 from 
James Rodgers, M.D., reflects continuing complaints of back 
pain, but indicated the veteran was able to ambulate 
hesitantly with a limp on the left side.  

During a VA examination performed in August 2000, the veteran 
complained of low back pain and associated spasms with spasms 
severe enough at times to cause her to drop to her knees.  
The veteran reported that she avoided stair climbing because 
of pain in her back and her knee.  The veteran stated that 
she was capable of walking approximately 15 minutes, at which 
point she required rest and that standing 30 minutes produced 
pain.  A December 2000 addendum to that examination reflects 
that she reported that her standing capacity was 5 minutes 
and walking 10 minutes.  The next medical evidence is the 
February 2001 VA examination, which as previously indicated, 
provided the basis for the determination that the veteran had 
loss of use of both lower extremities.  

Based on this record, the Board finds that there is 
insufficient evidence to demonstrate that the veteran had 
loss of use of both lower extremities prior to February 22, 
2001.  The veteran was clearly ambulating without difficulty 
at the time of the June 1994 VA examination, and while 
subsequently dated medical records, by both private and VA 
examiners, demonstrates that while she experienced increasing 
symptomatology which affected her ability to ambulate, as 
late as the August and December 2000 VA examinations, the 
veteran was clearly able to stand and walk.  

The Board acknowledges a December 2000 statement from R. 
Black, M.D., which relates that it was his opinion that the 
loss of use of both legs could have been diagnosed as early 
as June 1992, medical records associated with the veteran's 
claims file clearly refute that opinion.  The Board finds 
that the contemporaneously performed VA and private 
examinations demonstrate that the veteran did not have loss 
of use of her lower extremities prior to the date of the 
February 2001 VA examination.  Accordingly, since it is not 
factually ascertainable that the veteran had loss of use of 
both lower extremities prior to February 22, 2001, the Board 
concludes that an effective date prior to that date for 
special monthly compensation based on loss of use of both 
lower extremities with additional disability independently 
ratable at 50 percent is not warranted.  


ORDER

An effective date prior to February 22, 2001, for special 
monthly compensation based on loss of use of both lower 
extremities with additional disability independently ratable 
at 50 percent or more is denied.


REMAND

With respect to the issue of entitlement to an effective date 
prior to May 10, 1994, for the grant of additional 
compensation based on a dependent parent, the Board's 
September 2003 remand noted that a Notice of Disagreement 
with respect to that issue, then characterized as an 
effective date prior to March 1, 2001 for that benefit, was 
pending and requested the RO to issue a Statement of the Case 
and inform the veteran that she must file a timely 
Substantive Appeal in order to perfect an appeal of that 
issue to the Board.  

In response to the Board's request the RO reviewed this 
claim, and in a decision dated in May 2004, it was determined 
that there was clear and unmistakable error in the effective 
date assigned for compensation based on a dependent parent 
and assigned an effective date for that benefit of May 10, 
1994.  That decision indicated that this was a full grant of 
this issue on appeal, and the Board acknowledges that this is 
likely accurate because this corresponds with the date of the 
veteran's first claim for VA benefits filed on May 10, 1994.  

However, in notifying the veteran of that decision by way of 
a June 2004 letter the veteran was advised of her right to 
appeal that decision.  But since the veteran had previously 
expressed disagreement with the effective date assigned for 
additional compensation based on a dependent parent, the next 
step in the appeal process was the issuance of a Statement of 
the Case.  Therefore, in the absence of the veteran 
expressing satisfaction with the decision reached in May 2004 
or withdrawing the appeal, she is entitled to the issuance of 
a Statement of the Case.  Significantly, in a statement from 
the appellant dated in June 2004 she did not express 
satisfaction with that decision or withdraw that issue from 
appeal and requested that her appeal be forwarded to the 
Board.  As such, the Board finds that the procedural posture 
of this case with respect to this issue is unchanged from the 
time of the September 2003 Board decision.  The appellant 
expressed disagreement with the effective date assigned and a 
Statement of the Case must be issued in response to that 
disagreement, unless the appellant expresses satisfaction 
with the effective date assigned or withdraws her Notice of 
Disagreement.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on her part is required.  Accordingly, this 
case is being REMANDED for the following action:

The RO should contact the appellant and 
inquire whether she is satisfied with the 
effective date of March 10, 1994, for 
additional compensation for a dependent 
parent.  If the veteran does not respond 
to the RO's inquiry or indicates that she 
is not satisfied with the effective date 
assigned, the RO should issue a Statement 
of the Case with respect to this issue.  
If the veteran files a timely Substantive 
Appeal after the issuance of a Statement 
of the Case, the case should be returned 
to the Board for further appellate 
review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
appellant until she is notified.



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



